DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Applicant’s Amendments
This Office action is responsive to the amendment filed on January 12, 2021. Applicant's submission filed on January 12, 2021 has been entered.
Claims 2, 9-11 have been previously cancelled. Claims 19-21 have been cancelled based on the current amendment. Claims 1, 3-8, 12-18, 22-23 are currently pending in the application and are considered in this Office action, with claims 1 and 23 amended.

Allowable Claims
Claims 1, 3-8, 12-18, 22-23 are allowed over the prior art of record.

Reasons for Allowance
The reasons for allowance have been provided in the Office action mailed on October 15, 2021. Specifically, the closest prior art of record is Hirose (JP 2014-083383 A) and Bourquim (US 2005/0266956 A1). The prior art of record fails to teach or suggest fairly alone or in combination a washing machine comprising inter alia, a jig disposed between the pulsator and the blade, and a power transmission unit comprising a sun gear, a plurality of planetary gears, a carrier comprising a plurality of planetary 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-4pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/I.G/Examiner, Art Unit 1711                                                                                                    
/Joseph L. Perrin/Primary Examiner, Art Unit 1711